Citation Nr: 1212294	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-03 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr virus.  

2.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to February 1959 and from August 1961 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the issue of service connection for an acquired psychiatric disorder, the Board notes that, when the Veteran filed his claim, he specifically requested entitlement to service connection for PTSD and an anxiety disorder.  See November 2006 VA Form 21-4138.  However, because the Veteran's claimed disabilities are acquired psychiatric disorders which may share the same or similar symptomatology, the issue on appeal has been recharacterized, as reflected on the title page and hereinafter.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). 

The Board also notes that, as indicated by the Veteran's March 2012 written statement, he is no longer represented by David C. Cory, Attorney at Law, and does not currently have a representative.  See March 2012 letter from the Veteran.  


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issues of entitlement to service connection for Epstein-Barr virus and an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issues of entitlement to service connection for Epstein-Barr virus and an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

In a December 2006 rating decision, the RO denied entitlement to service connection for Epstein-Barr virus, PTSD, and an anxiety disorder.  The Veteran disagreed with the RO's determination as to those claims by submitting a timely notice of disagreement in May 2007, and he subsequently perfected an appeal as to those issues by submitting a substantive appeal, via VA Form 9, in February 2008.  

The claims of service connection for Epstein-Barr virus and an acquired psychiatric disorder, to include PTSD and an anxiety disorder, were certified to the Board for adjudication in February 2012.  That same month, the Board sent the Veteran a letter notifying him that the Board had received his claims file and would be adjudicating his appeal in docket order.  

In response to the Board's February 2012 letter, the Veteran submitted a written statement indicating that he wished to withdraw the claims on appeal.  See March 2012 letter from the Veteran.  

Because the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for Epstein-Barr virus and an acquired psychiatric disorder, to include PTSD and an anxiety disorder, there remain no allegations of error of fact or law for appellate consideration on these issues.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable, and the Board does not have jurisdiction to review those claims.  Accordingly, the issues of entitlement to service connection for Epstein-Barr virus and an acquired psychiatric disorder, to include PTSD and an anxiety disorder, are dismissed without prejudice.


ORDER

The appeal as to the issues of entitlement to service connection for Epstein-Barr virus and an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is dismissed.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


